PER CURIAM.
Sears appeals from an adverse final judgment, after a jury trial, in a slip and fall suit by a business invitee.
Appellants claim that the appellees failed to prove a prima facie case of negligence sufficient to go to the jury and that the trial judge should have granted their motions for directed verdict, for new trial, or for judgment non obstante veredicto.
The record on appeal indicates that there was conflicting evidence concerning the creation of the conditions alleged to have caused the accident. The evidence of negligence here was slight but there was sufficient evidence of negligence to withstand the motion for directed verdict and it was proper to submit the question to the jury,1 which was entitled to make reasonable deductions and inferences from the evidence.2
No error having been clearly demonstrated, the judgment is
Affirmed.

. Mercy Hospital, Inc. v. Larkins, Fla.App.1965, 174 So.2d 408.


. Atlantic Coast Line R. Co. v. Gary, Fla.1951, 57 So.2d 10.